     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 1 of 35


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   ROBIN LUKIANCZYK,                        No. 2:20-cv-00223-WBS-CKD
13                  Plaintiff,

14         v.                                 MEMORANDUM AND ORDER;
                                              FINDINGS OF FACT AND
15   UNUM LIFE INSURANCE COMPANY OF           CONCLUSIONS OF LAW PURSUANT
     AMERICA; SAGEWELL HEALTHCARE             TO FED. R. CIV. P. 52(a)
16   BENEFITS TRUST, and DOES 1
     through 10, inclusive,
17
                    Defendant.
18

19

20                                 ----oo0oo----
21               Plaintiff Robin Lukianczyk (“plaintiff”) brought this
22   action against defendant Unum Life Insurance Company of America
23   (“Unum” or “defendant”)1 alleging she was wrongly denied long-
24   term disability benefits under her employer’s group benefit plan
25   in violation of the Employee Retirement Income Security Act,
26         1   Sagewell Healthcare Benefits Trust was dismissed as a
27   defendant in February 2020. (Docket No. 10.) No Doe defendants
     have been added or identified. Accordingly, the court will treat
28   Unum as the sole defendant.
                                     1
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 2 of 35


1    (“ERISA”), 29 U.S.C. § 1132(a)(1)(B).        (Compl. (Docket No. 1).)

2    Both parties agreed to a bench trial under Federal Rule of Civil

3    Procedure 52 and submitted trial briefs.         (Docket Nos. 25, 27,

4    29, 30.)    This memorandum and order constitute the court’s

5    findings of fact and conclusions of law pursuant to Federal Rule

6    of Civil Procedure 52(a).

7    I.    Factual & Procedural Background

8                Plaintiff worked as a Staff Accountant at Rady

9    Children’s Hospital, beginning in 2007.        (See Admin. Rec.

10   (“A.R.”) at 2–7.)     As a staff accountant, plaintiff performed

11   financial reporting functions in accordance with generally

12   accepted accounting principles, collected information necessary

13   to prepare monthly journal entries and account reconciliations,

14   monitored general ledger account activity, reconciled general

15   ledger accounts and reviewed, and investigated and corrected

16   inconsistent financial entries in documents and reports.             (See

17   id. at 70–75.)     The job was primarily sedentary but required

18   occasional lifting, carrying, pushing and pulling up to 10

19   pounds.    (See id. at 14; 74.)     Plaintiff was required to “make

20   judgments, deal with others, reach conclusions consistent with
21   accounting procedures,” (id. at 14), analyze and solve problems,

22   anticipate customer needs, be available to work on a consistent

23   and timely basis, and use her own and other’s time efficiently.

24   (See id. at 71–73.)

25               Plaintiff has a lengthy and complex medical history

26   that includes being diagnosed with chronic rheumatoid arthritis
27   in 2002, (see id. at 13), sleep difficulties such as obstructive

28   sleep apnea, insomnia, and hypersomnia dating back to at least
                                          2
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 3 of 35


1    2012 (see id. at 269, 1057), and chronic fatigue syndrome that

2    dates back to at least 2013.       (See id. at 317.)     Plaintiff also

3    had a gastric bypass in 2001, (see id.), gallbladder removal

4    surgery in 2004 (see id. at 1260), and appendix cancer that was

5    located during a hysterectomy in 2010.        (See id. at 316.)

6           A.   Unum Group Long Term Disability Policy

7                Unum issued a Group Long Term Disability (“LTD”) Policy

8    (“the Policy”) No. 215793-028, effective July 1, 2014, to

9    Sagewell Healthcare Benefits Trust for the benefit of plaintiff’s

10   employer, Rady Children’s Hospital – San Diego.          (See id. at 116–

11   65.)   Plaintiff received coverage under the Policy.         (See id.)

12   Coverage under the Policy ends, among other reasons, “the date

13   you no longer are in an eligible group” or “the last day you are

14   in active employment except as provided under the covered leave

15   of absence provision.”      (Id. at 132.)    “Active employment” under

16   the Policy means “that you are working for your Employer for

17   earnings that are paid regularly and that you are performing the

18   material and substantial duties of your regular occupation.”

19   (Id. at 149.)     Employees must be working at least 36 hours per

20   pay period to fall into the category of “active employment.”
21   (Id. at 119.)

22               Benefits under the Policy become payable after a 180-

23   day elimination period during which the claimant must be

24   continuously unable to work.       (See id. at 134.)     Unum will treat

25   the claimant’s disability as continuous if the disability stops

26   for 90 days or less during their elimination period and the days
27   that the claimant is not disabled do not count towards the

28   elimination period.     (See id.)    In relevant part, the plan
                                          3
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 4 of 35


1    defines “disability” as:

2                 You are disabled when Unum determines that you
                  are limited from performing the material and
3                 substantial duties of your regular occupation due
                  to your sickness or injury; and you have a 20% or
4                 more loss in your indexed monthly earnings due to
                  the same sickness or injury. After 24 months of
5                 payments, you are disabled when Unum determines
                  that due to the same sickness or injury, you are
6                 unable to perform the duties of any gainful
                  occupation for which you are reasonably fitted by
7                 education, training or experience. You must be
                  under the regular care of a physician in order to
8                 be considered disabled.
9
     (Id.)
10
                  Although “regular occupation” means the occupation
11
     plaintiff routinely performed before her disability began, in its
12
     review Unum looks at “[plaintiff’s] occupation as it is normally
13
     performed in the national economy, instead of how the work tasks
14
     are performed for a specific employer or at a specific location.”
15
     (Id. at 152.)     The Policy also provides that benefits will stop,
16
     and the claim will end during the first 24 months of payments
17
     when “you are able to work in your regular occupation on a part-
18
     time basis, but you do not.”       (Id. at 140.)
19
             B.   Submission of Claim and Initial Review by Unum
20
                  Plaintiff stopped working full-time on April 28, 2017.
21
     (See id. at 5; 35.)     She applied for and received state
22
     disability benefits shortly thereafter.        (Id. at 537.)     Nearly a
23
     year later, on April 10, 2018, plaintiff submitted a claim for
24
     long term disability to Unum.       (See id. at 36-40.)     Plaintiff
25
     informed Unum that she had been unable to work since April 28,
26
     2017 as a result of her rheumatoid arthritis, chronic fatigue
27
     syndrome, sleep disorders, and a generalized anxiety disorder.
28
                                          4
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 5 of 35


1    (See id.)    Plaintiff stated that these diagnoses and symptoms

2    left her unable to maintain productivity at the level expected by

3    management, increased her anxiety, left her unable to concentrate

4    and use the keyboard for a long period and caused her to have to

5    call out of work excessively. (See id. at 37.)         Plaintiff

6    informed Unum that her treating physicians were her primary care

7    physician, Dr. Karen Jamison (internal medicine), Dr. Katherine

8    Nguyen (rheumatology), and Dr. Lisa Shives (sleep medicine).

9    (See id. at 38.)     She also provided Unum with a list of her

10   medications. (See id.)

11               Plaintiff submitted an Attending Physician Statement

12   (“APS”), prepared by Dr. Jamison, dated March 28, 2018.              (See id.

13   at 46–48.)    In this statement, Dr. Jamison stated that plaintiff

14   was “unable to stay awake for more than two hours at a time on an

15   intermittent basis due to [her] problems” and that she was

16   “unable to operate computer, manage staff, [and] heavy

17   machinery.”    (Id. at 48.)    Dr. Jamison stated that the duration

18   of these physical restrictions and limitations was “from April

19   28, 2017 to June 1, 2018.”       (Id.)

20               On April 13, 2018, Unum acknowledged receipt of
21   plaintiff’s long term disability claim via email.          (See id. at

22   62.)   After receiving plaintiff’s claim, Unum conducted a search

23   of plaintiff’s social media presence.        (See id. at 88–105.)        Unum

24   interviewed plaintiff on April 30, 2018.         (See id. at 167-74.)

25   Plaintiff told Unum that she stopped working because of chronic

26   fatigue and rheumatoid arthritis.        (See id. at 167.)    She
27   reported that by the time she stopped working, her “fatigue had

28   gotten so bad that by the end of the week [her] concentration and
                                          5
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 6 of 35


1    memory was shot.”     (Id. at 168.)       Plaintiff reported that after

2    she initially stopped work in April 2017, she returned to work

3    briefly for 20 hours a week in July 2017.         (See id. at 167.)         Her

4    employer then decided that it would be best served if it did not

5    accommodate her part-time and suggested that she stay out of work

6    through December.     (See id.)    Plaintiff reported that she did not

7    return in December because the chronic fatigue and rheumatoid

8    arthritis did not improve.       (See id.)

9                In the interview with Unum, plaintiff also discussed a

10   recent cruise to Mexico that she had gone on for her husband’s

11   birthday, explaining that she had gone on excursions but slept a

12   lot and alternated days for activity with rest days.            (See id. at

13   168.)   Plaintiff also reported that she was able to get up if she

14   had errands to run.     (See id. at 171.)       She stated that she would

15   drop off and pick up her grandson for school a couple days a

16   week.   (See id.)    Plaintiff reported that she would need to sleep

17   for two to four hours after dropping off her grandson at school

18   and would sometimes nap again after picking him up.             (See id.)

19   Following this interview, Unum proceeded with its review of

20   plaintiff’s claims by ordering and receiving copies of her
21   medical and pharmacy records.       (See generally id. at 240-368,

22   372–412, 431–443, 515–534, 563–729, 888–916, 924–934.)

23               1.    Medical Records from Dr. Karen Jamison

24               Unum received medical records from Dr. Jamison ranging

25   from October 2016 to March 2018.          (See id. at 372–412.)      Dr.

26   Jamison’s records from the plaintiff’s visit on April 28, 2017
27   indicate that plaintiff was on bereavement leave because of the

28   recent death of her father in-law.          (See id. at 396.)    Dr.
                                           6
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 7 of 35


1    Jamison initially put plaintiff on medical leave from April 20,

2    2017 to June 14, 2017 to allow for plaintiff’s new sleep

3    medications to work.      (See id.)    In Dr. Jamison’s records from

4    plaintiff’s follow-up visit on June 28, 2017, she noted that

5    plaintiff reported that she felt that her rheumatoid arthritis

6    was flaring up, that she was still extremely fatigued, and that

7    she feared going back to work because she could not stay awake

8    for more than four hours at a time.        (See id. at 393–95.)      Dr.

9    Jamison noted that plaintiff was able to recently drive to Las

10   Vegas and then Utah “without any difficulty.”         (Id.)   Rather than

11   continue her medical leave, Dr. Jamison convinced plaintiff to

12   “compromise” and return to work part-time until she could see a

13   new sleep specialist.      (Id. at 395.)

14               On November 1, 2017, plaintiff saw Dr. Jamison for a

15   follow-up visit.     (See id. at 387.)     Plaintiff reported that she

16   was scheduled to return to full-time work after December 31, 2017

17   because there was no part-time option for her.         (See id.)

18   Plaintiff reported that she had finally seen a new sleep

19   specialist and that she had not started Orencia, which had been

20   ordered by her rheumatologist.        (See id.)   Dr. Jamison wrote that
21   if plaintiff were to be put on permanent disability, it would

22   “likely need to come from the sleep specialist or psychiatrist.”

23   (Id. at 388.)

24               At plaintiff’s annual physical on December 13, 2017,

25   Dr. Jamison reported that plaintiff “finds that if she does any

26   activity for a couple of days, she is so profoundly tired, she
27   has to sleep for a few days.”       (Id. at 381.)    Plaintiff also

28   complained of difficulty concentrating.        (See id. at 384.)
                                           7
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 8 of 35


1    Plaintiff reported being exhausted after traveling to Las Vegas

2    for her daughter’s wedding and being unable to do any housework

3    because of her fatigue.      (See id.)    Plaintiff requested that Dr.

4    Jamison put her out on permanent disability.         (See id. at 382.)

5    Dr. Jamison agreed to extend plaintiff’s temporary disability

6    until they could further evaluate but informed plaintiff that she

7    “felt more comfortable with her being put out on disability by

8    the specialist for fatigue.”       (Id. at 383.)

9                On March 28, 2018, Dr. Jamison extended plaintiff’s

10   temporary disability to June 1, 2018 and noted in her records

11   that “it is likely that patient will need to go out on permanent

12   disability.”     (Id. at 376.)    Dr. Jamison also stated that she

13   believed that most of plaintiff’s “diagnoses are treatable and

14   should respond hopefully to regular medications as well as

15   regular diet.”     (Id. at 375.)    Dr. Jamison noted plaintiff’s

16   frustration that her rheumatologist and sleep disorder physicians

17   had not wanted to put her on permanent disability but stated that

18   she believed “it was best that [plaintiff] was evaluated by a

19   disability physician rather than being put out [on disability] by

20   myself.”    (Id. at 376.)
21               Despite Dr. Jamison’s apparent reluctance to put

22   plaintiff on permanent disability, Dr. Jamison completed an APS

23   during that same visit.      (See id. at 46–48.)     In this statement,

24   Dr. Jamison stated that plaintiff was “unable to stay awake for

25   more than two hours at a time on an intermittent basis due to

26   [her] problems” and that she was “unable to operate computer,
27   manage staff, [and operate] heavy machinery.”         (Id. at 48.)   Dr.

28   Jamison stated that the duration of these physical restrictions
                                          8
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 9 of 35


1    and limitations was from “April 28, 2017 to June 1, 2018.” (Id.)

2                2.    Additional Medical Records Submitted to UNUM

3                Unum also received records from Dr. Katherine Nguyen,

4    Ms. Lukianczyk’s treating rheumatologist spanning the period from

5    2015 to 2018.     (See id. at 888–916.)      Dr. Nguyen had previously

6    reduced plaintiff’s work schedule to 30 hours per week “due [to]

7    other fatigue.”     (See id. at 410.)     On July 18, 2017, plaintiff

8    saw Dr. Nguyen and reported that her joint tenderness and

9    swelling had worsened and that her fatigue was intensifying.

10   (See id. at 892.)       Dr. Nguyen reported that plaintiff’s

11   shoulders, knees, elbows, and ankles were all within normal

12   limits.     (See id.)    She noted no tenderness or deformity in

13   plaintiff’s hands or feet.       (See id.)   Dr. Nguyen also stated

14   that plaintiff’s C-reactive protein, complete blood count, and

15   comprehensive metabolic panel were also all within normal limits.

16   (See id.)    Dr. Nguyen did note that plaintiff’s Clinical Disease

17   Activity Index (“CDAI”) was 22. (See id.)         She prescribed

18   plaintiff Orencia to treat her rheumatoid arthritis.          (See id. at

19   893.)

20               Plaintiff saw Dr. Nguyen again on February 1, 2018.
21   (See id. at 899.)       Dr. Nguyen noted that fatigue was the

22   plaintiff’s most disabling symptom, that plaintiff reported that

23   she was unable to maintain her energy and concentration, and that

24   she had a hard time with repetitive use of her fingers and could

25   not stand long enough due to pain in her ankles and feet.            (See

26   id.)    Plaintiff stated that she had been unable to start the
27   Orencia prescribed in July 2017 because she was out of town and

28
                                          9
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 10 of 35


1     had problems coordinating with the pharmacy.         (See id.)   2


2                 Unum also received medical records from multiple sleep

3     specialists who treated plaintiff.3       Plaintiff saw Dr. Malik,

4     board certified in neurology, clinical neurophysiology, and sleep

5     disorders, three times between December 2016 and July 2017.          In

6     2016 and 2017, Dr. Malik encouraged plaintiff to take scheduled

7     naps at work to reduce her daytime sleep deficit.         (See id. at

8     1030.)    Dr. Malik also performed a Multiple Sleep Latency Test

9     (“MSLT”) on plaintiff in March 2017.       Plaintiff’s mean sleep

10    latency increased to 12.2 minutes during this evaluation as

11    compared to 1.4 minutes when she was tested with Dr. Dahi in

12    2013.     (A.R. at 1057–58.)    On June 6, 2017, plaintiff saw her

13    sleep specialist Dr. Malik for evaluation of “chronic daytime

14    somnolence and fatigue.”       (Id. at 1035.)   He noted that she was

15    on a leave of absence from work and that she napped at least once

16    a day for up to two to four hours.       (See id.)    Dr. Malik

17    indicated that her memory, attention, span and concentration were

18    sufficient and that her physical and neurological exams were

19    within normal limits.     (See id.    at 1035–36.)

20                On October 18, 2017, plaintiff sought a second opinion
21    from Dr. Lisa Shives, a specialist in sleep medicine, who noted

22

23          2   Unum additionally received a normal Cardio Pulmonary
      Exercise Test from Dr. Peter Marcos on March 23, 2018. (See id.
24    at 430–43.) Dr. Marcos did not provide any restrictions or
      limitations. (Id.)
25

26
            3   In addition to Dr. Shives and Dr. Malik, Unum Life also
      received records from Dr. Houman Dahi, a sleep specialist who
27    treated plaintiff from 2012 to 2016. (See id. at 240–369.) Dr.
      Dahi did not provide any specific work restrictions and
28    limitations or disability certification during that period. (Id.)
                                      10
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 11 of 35


1     that plaintiff reported “having cognitive difficulties, memory

2     loss, word finding difficulties, lack of concentration, and has

3     had to take a leave of absence due to these difficulties.”           (Id.

4     at 925.)    Dr. Shives’ physical examination of the plaintiff noted

5     no swelling, edema, or weakness, normal motor strength and gait,

6     and that patient presented as alert and oriented.         (See id. at

7     925–28.)

8                 3.    UNUM Review of Plaintiff’s Claim

9                 On June 28, 2018, plaintiff’s claim was discussed by a

10    four-person Unum “round table” that included Director/AVP Jonah

11    Lee, Disability Benefit Specialist Elizabeth Brown, Clinical

12    Representative/ Nurse Stacy Bennett and Vocational Representative

13    Deborah Maxcy.    (See id. at 945–46.)      The round table discussed

14    that, despite her symptoms, plaintiff had traveled to Las Vegas

15    for her daughter’s wedding and went on a cruise for her husband’s

16    birthday.    (See id.)   The round table ultimately determined that

17    plaintiff’s capacity was unclear.        (See id.)

18                In July 2018, Unum asked Nurse Bennett to review

19    plaintiff’s medical records and offer an opinion as to whether

20    they supported plaintiff’s claim that her medical problems
21    prevented her from performing the duties of her occupation.          (See

22    id. at 957–58.)    Nurse Bennett stated that it was unclear, and

23    that plaintiff’s ailments appeared to be “very chronic in nature

24    with no significant change noted in symptoms, exams, diagnostic

25    findings or with treatment when compared to records on file from

26    sleep medicine from 2013-2016.”       (Id. at 963.)    Nurse Bennett
27    also noted that plaintiff had not filled any prescriptions used

28    to treat insomnia or sleep symptoms since late 2017, (see id. at
                                          11
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 12 of 35


1     962), and that plaintiff had not refilled her pain medications

2     frequently despite claiming use of them multiple times a day for

3     pain.    (See id.)   Nurse Bennett recommended physician review of

4     the claim.    (See id.)

5                In September 2018, Unum had its on-site physician

6     (“OSP”) Dr. Andrea Brown, a specialist in family medicine, review

7     plaintiff’s file.     (See id.   at 1068–75.)    Dr. Brown concluded

8     that the clinical basis for the restrictions and limitations that

9     Dr. Jamison had imposed on plaintiff was unclear.         (See id.)    Dr.

10    Brown noted that plaintiff’s severe debilitating fatigue appeared

11    chronic with no apparent change in symptoms, exams,

12    polysomnography or treatment compared to her records from 2013 to

13    2016 and that her MSLT results actually appeared improved.           (See

14    id.)    Following her evaluation, on September 26, 2018, Dr. Brown

15    wrote to Dr. Jamison to express her conclusion that plaintiff

16    would be able to perform the occupational demands of her job full

17    time and inquired whether Dr. Jamison agreed.         (See id. at 1068–

18    70.)

19               On October 4, 2018, Dr. Jamison returned the form sent

20    to her by Dr. Brown and checked a box that stated that she agreed
21    that plaintiff would be able to perform her occupational demands

22    on a sustained full-time basis as of April 28, 2017 and beyond.

23    (See id. at 1074.)     After reviewing Dr. Jamison’s letter, Dr.

24    Brown and a Unum Quality Control consultant determined that long

25    term disability payments were not payable.        (See id. at 1086–90.)

26    Unum communicated its denial of benefits to plaintiff by letter
27    on October 12, 2018, citing Dr. Jamison’s opinion that plaintiff

28    could return to work, the fact that plaintiff had not followed up
                                          12
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 13 of 35


1     with several physicians and refilled prescriptions, and that

2     plaintiff’s recent vacations and care of her grandchild were

3     incongruous with the severity of symptoms she claimed.          (See id.

4     at 1104–10.)

5             B.   Plaintiff’s Appeal of UNUM Denial

6                  Plaintiff informed Unum that she would be appealing the

7     denial decision by letter on April 8, 2019.         (See id. at 1132.)

8     In support of her appeal, plaintiff submitted additional medical

9     records and statements from her treating physicians.          (See id. at

10    1166–1549.)     Plaintiff and her husband also submitted detailed

11    letters explaining how her pain and fatigue prevented her from

12    working and offering context to the trips that Unum argued were

13    evidence that she could return to work full time.         (See id. 1283–

14    87.)

15                 On September 3, 2019, Dr. Jamison wrote to Unum to

16    “clarify her affirmative response to Unum’s question posted in

17    the letter dated September 26, 2018.”        (Id. at 1282.)    Dr.

18    Jamison stated that she “approached the question of whether there

19    was objective evidence to support her disability” not whether

20    plaintiff was actually disabled.         (Id.)   Dr. Jamison wrote that
21    plaintiff’s “primary symptom for [her] conditions is fatigue, and

22    it is fatigue that [she] asserts prevents a return to work.”

23    (Id.)    Dr. Jamison stated that there was “no way to obtain

24    objective evidence of fatigue, other than MSLT testing, which is

25    ordered and administered by her sleep specialist.”          (Id.)

26    Jamison stated that she felt she was “unable to offer an opinion
27    regarding [plaintiff’s] disability” and deferred to plaintiff’s

28    other treating physicians.      (Id.)     Dr. Jamison stated that if
                                          13
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 14 of 35


1     plaintiff’s other treating physicians “believe that she is

2     disabled, and unable to return to work, I have no reason to

3     dispute or disagree with those conclusions.”         (Id.)    Dr. Jamison

4     also stated that she had “no reason to disbelieve [plaintiff’s]

5     long-reported complaints of chronic fatigue.”         (Id.)

6                 Plaintiff also submitted new letters and records from

7     her rheumatologists.      On December 12, 2018, Dr. Nguyen wrote that

8     plaintiff reported severe episodes of fatigue, that she was not

9     able to do much, had recent rheumatoid arthritis flareups and had

10    “not worked for a long time due to fatigue, inability to

11    concentrate and processing information.”        (Id. at 1565.)

12    However, Dr. Nguyen also noted that plaintiff’s “pain and fatigue

13    are moderate.”    (Id.)

14                On August 21, 2019, Dr. Quyen Huynh, a specialist in

15    rheumatology, stated that she had been treating plaintiff since

16    February 2019 after a referral from Dr. Nguyen.         (See id. at

17    1280–81.)    Dr. Huynh noted that plaintiff’s reports of pain were

18    consistent with her examinations and diagnoses and opined that

19    plaintiff was “disabled and unable to perform the substantial and

20    material duties of her occupation or any occupation based on the
21    condition of her rheumatoid arthritis and chronic fatigue

22    syndrome.”    (Id. at 1280–81.)    Dr. Huynh also noted that

23    plaintiff “only recently started on Orencia after [a] prolonged

24    period of awaiting insurance approval and appeals.”           (Id.)   Dr.

25    Huynh’s records from March and April 2019 reflected that

26    plaintiff had very active synovitis (swelling of the joints) and
27    that plaintiff reported that she could not sleep because of her

28    rheumatoid arthritis pain.      (See id. at 1401–07.)
                                          14
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 15 of 35


1                On September 12, 2019, Dr. Dahi stated that he had

2     treated plaintiff since 2013, and that even then she “reported

3     excessive daytime sleepiness, excessive daytime fatigue, morning

4     headaches, difficulty staying awake to drive, inability to

5     concentrate, difficulty initiating sleep and sleepiness even

6     after increased sleep.”      (Id. at 1298.)    Dr. Dahi stated that

7     “[plaintiff] reports that her fatigue, attention and

8     concentration problems prevent her from working, and I have no

9     reason to disbelieve her, as these reports can be related to her

10    medical conditions.”     (Id.)

11               Plaintiff also submitted a functional capacity

12    evaluation and a detailed vocational review.         (See id. at 1248–

13    79.)   Plaintiff engaged Smita D. Mistry, an occupational

14    therapist who is trained and specialized in performing functional

15    capacity evaluations to perform such an evaluation and prepare a

16    report.   (See id.)    Ms. Mistry opined that plaintiff could not

17    perform the duties of her own occupation or any occupation.          (See

18    id.)   Plaintiff also engaged Charles Galarraga, MS, to prepare a

19    vocational file review with labor market data.         (See id. at 1352–

20    85.)   Mr. Galarraga concluded that “claimant could not perform
21    the duties of her own occupation or any occupation due to the

22    restrictions and limitations of the attending physician and the

23    functional capacity evaluation.”         (Id. at 1384.)   Mr. Galarraga

24    spoke with twelve different potential employers and concluded

25    that plaintiff “would not be considered for hire due to her

26    issues with fatigue causing her inability to maintain attention
27    and concentration throughout the day” and because her inability

28    to sit for more than four hours a day precludes work in a
                                          15
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 16 of 35


1     sedentary occupation.     (Id.)

2                 On October 21, 2019, Unum held a forum and discussed

3     plaintiff’s attorney’s request for an independent medical

4     examination on appeal.     (See id. at 1552-53.)      Unum determined

5     that the request for an independent medical examination should be

6     declined because an examination in 2019 could not assess

7     plaintiff’s condition for the relevant time period between April

8     28, 2017 and October 24, 2017.       (See id.)

9                 Plaintiff’s appeal was instead sent to another of

10    Unum’s on-site physicians Dr. Chris Bartlett, a family medicine

11    specialist, for medical review and opinion.         (See id. at 1593–

12    1600.)    Dr. Bartlett stated that there was no indication that any

13    physician advised plaintiff to stop working in April 2017.            (See

14    id. at 1596.)    He noted that plaintiff did not have an increased

15    escalation of rheumatology appointments in 2017, as one might

16    expect based upon an exacerbation of rheumatologic symptoms.

17    (See id.)    Dr. Bartlett also noted that plaintiff reported severe

18    fatigue and sleepiness for years and that her test results had

19    not appeared to change much before and after she ceased working.

20    (See id.)    Dr. Bartlett observed that the April 12, 2018
21    cardiopulmonary stress test indicated that plaintiff retained

22    light to sedentary work capacity.       (See id.)    He also stated that

23    while Dr. Jamison was concerned about possible behavioral health

24    issues, plaintiff did not follow up on the recommended referral

25    for such testing (see id.), and did not fill her rheumatologist’s

26    prescription for Orencia.      (See id. at 1597.)4     Dr. Bartlett
27
            4   Plaintiff contends that the reason that she did not
28    fill all of her prescriptions or immediately follow through with
                                      16
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 17 of 35


1     noted that there was data suggesting that plaintiff’s rheumatoid

2     arthritis symptoms had gotten worse in 2019 than they had been in

3     2017.   (See id.)    Dr. Bartlett also believed that plaintiff’s

4     activity in driving long distances and caring for her grandchild

5     was inconsistent with her claimed inability to work.          (See id.)

6     Dr. Bartlett also noted that plaintiff’s Social Security

7     Disability Insurance (“SSDI”) petition had been denied by the

8     Social Security Administration.       (See id. at 1595–1600.)

9                 On November 14, 2019, Dr. Bartlett wrote to Dr. Dahi

10    asking whether he agreed with Dr. Bartlett that plaintiff had the

11    ability to return to work.      (See id. at 1605–07.)     Dr. Dahi

12    disagreed and stated that “due to hypersomnia, it seems

13    [plaintiff] has deterioration in her cognitive function,

14    accounting, etc.”     (Id. at 1620–22.)    On December 3, 2019, Dr.

15    Bartlett conducted a further review and noted that Dr. Dahi’s

16    response did not change his opinion because Dr. Dahi did not

17    provide any supporting information of deterioration or cognitive

18    function.    (See id. at 1625–27.)     Dr. Bartlett also noted that

19    although Dr. Dahi knew that plaintiff drove and cared for her

20    grandson, he did not contact the Department of Motor Vehicles or
21    Child Protective Services with any concerns.         (See id.)   Dr.

22    Bartlett also noted that Dr. Dahi did not explain why plaintiff’s

23    Epworth Sleepiness Scale remained unchanged in 2017 when compared

24
      referrals to other doctors was due to problems with her insurance
25    and an inability to pay out-of-pocket for such care when she was
26    not working. (Pl.’s Resp. Br. at 7.) (Docket No. 29.) For
      example, plaintiff claimed she could not refill her Orencia
27    prescription because she “didn’t have insurance” and it was “like
      4000 dollars a month”, (A.R. at 1118), and that the sleep study
28    recommended to her was denied by her insurance. (See id. at 381).
                                      17
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 18 of 35


1     with previous years she was working.       (See id.)

2                 On December 5, 2019, Unum notified plaintiff’s

3     attorneys of its appeal review and decision rationale and

4     provided them time to respond as they requested.         (See id. at

5     1692–93.)    Plaintiff’s counsel responded on January 2, 2020, and

6     argued that Dr. Bartlett’s review could not be wholly and

7     uncritically adopted by Unum Life because it was based on

8     isolated events which plaintiff had already explained.          (See id.

9     at 1704–05.)    Unum upheld the decision on appeal by letter dated

10    January 3, 2020, citing the updated medical information and

11    medical review as support for its determination.         (See id. at

12    1710-21.)

13    II.   Discussion

14          A.    Standard of Review

15                ERISA allows a participant or beneficiary to bring a

16    civil action to recover plan benefits.        29 U.S.C. §

17    1132(a)(1)(B); Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 108

18    (2008.)    In ERISA actions challenging denials of benefits under

19    29 U.S.C. § 1132(a)(1)(B), “[d]e novo is the default standard of

20    review.”    Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955,
21    963 (9th Cir. 2006) (en banc) (internal citations omitted); see

22    also Kearney v. Standard Ins. Co., 175 F.3d 1084, 1089 (9th Cir.

23    1999) (en banc).5     The court’s entire review, both legal and

24    factual, is de novo.     See Walker v. Am. Home Shield Long Term

25    Disability Plan, 180 F.3d 1065, 1069 (9th Cir. 1999).          When

26          5   Both parties have stipulated to and the court has
27    ordered that the applicable standard of review in this case is de
      novo. (Docket No. 17.)
28
                                          18
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 19 of 35


1     review is de novo, “the court does not give deference to the

2     claim administrator’s decision, but rather determines in the

3     first instance if the claimant has adequately established that he

4     or she is disabled under the terms of the plan.”         Muniz v. Amec

5     Const. Mgmt. Inc., 623 F.3d 1290, 1295–96 (9th Cir. 2010).           The

6     court must “evaluate the persuasiveness of conflicting testimony

7     and decide which is more likely true.” See Kearney, 175 F.3d at

8     1095.

9                   “Ultimately, under a de novo standard of review, the

10    plaintiff has the burden of proving his or her eligibility for

11    benefits under the terms of the policy by a preponderance of the

12    evidence.”        See Hawley v. Life Ins. Co. of N. Am., No. Civ. 08-

13    079 FCD/KJM, 2009 U.S. Dist. LEXIS 69443 (E.D. Cal. June 5, 2009)

14    (Damrell, J.)       The issue this court must therefore address in

15    this case is whether plaintiff has established by a preponderance

16    of the evidence that she was limited from performing the material

17    and substantial duties of her occupation as a staff accountant, a

18    primarily sedentary occupation requiring cognitive skills, when

19    she stopped work on April 28, 2017 and that she remained

20    continuously unable to work throughout the Policy’s 180 day
21    elimination Period ending October 24, 2017.         (Def.’s Opening Br.

22    at 1.) (Docket No. 27.); (Def.’s Resp. Br. at 11.) (Docket No.

23    30.)     “The mere existence of an impairment is insufficient proof

24    of disability.”       Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir.

25    1993).       Plaintiff also “bear[s] . . . the burden of proving that

26    [her] impairment is disabling.         Id.
27            B.    Review of the Evidence

28                  Plaintiff complains that it is primarily the fatigue
                                          19
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 20 of 35


1     resulting from rheumatoid arthritis and chronic fatigue syndrome

2     which prevents her from returning to work.        (See A.R. at 1282.)

3     The court recognizes that neither fatigue itself nor its severity

4     are readily susceptible to diagnosis by objective testing.

5     Chronic fatigue syndrome “present[s] problems in the world of

6     disability law; for plan administrators who have to determine the

7     weight of a claimant’s highly subjective symptoms, and for

8     reviewing courts who ultimately pass over their judgment.”             See

9     also Holifield v. UNUM Life Ins. Co. of Am., 640 F. Supp. 2d

10    1224, 1234 (C.D. Cal. 2009) (citing Linich v. Broadspire Servs.,

11    Inc., No. CV-05-2983-PHX-MHM, 2009 WL 775471, at *9 (D. Ariz.

12    Mar. 23, 2009).

13               It is difficult even for health care providers to

14    diagnose chronic fatigue syndrome, as no specific laboratory or

15    biomarkers exist.     Id.   Nevertheless, while there is no test for

16    chronic fatigue syndrome, “there are a variety of tests and

17    evaluations designed to measure an individual’s cognitive,

18    psychological, and physical functioning.”        Id. at 1237.    The

19    court accordingly begins its review by looking to what there is

20    of that type of objective evidence in this case.
21                 1.   Objective Medical Evidence

22               The most relevant objective evidence to assess

23    plaintiff’s claims are the test results and examinations by her

24    physicians, with greater emphasis on those immediately before and

25    during the elimination period of April 28, 2017 to October 24,

26    2017.
27               Shortly before the elimination period, in January 2017,

28    Dr. Jamison wrote that plaintiff’s rheumatoid arthritis was
                                          20
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 21 of 35


1     “reportedly well controlled on leflunomide” and she had no

2     “synovial abnormalities.”      (A.R. at 400.)    Dr. Nguyen reported

3     that plaintiff’s CDAI was 12 (indicating moderate disease

4     activity) and that she had synovial thickening in her hands and

5     feet but “without significant tenderness."        (Id. at 895.)

6                By July 2017, during the elimination period,

7     plaintiff’s CDAI had risen to 22 (the high end of moderate

8     disease activity), but her shoulders, knees, elbows, and ankles

9     were all within normal limits.       (See id. at 892.)    Plaintiff’s

10    rheumatologist, Dr. Nguyen, imposed no restrictions or

11    limitations during this period although she had previously

12    reduced plaintiff’s hours to 30 hours per week due to “other

13    fatigue.” (See id. at 383.)

14               After the elimination period, in December 2018,

15    plaintiff re-established care with Dr. Nguyen and Dr. Nguyen

16    reported that plaintiff “[had a] flare of her rheumatoid

17    arthritis off medication” because she had run out of leflunomide

18    when she lost her insurance and was not on Orencia.          (See id. at

19    1567.)   Nevertheless, her CDAI score had actually gone down

20    slightly to 21.5.     (See id.)   In March 2019, plaintiff began
21    seeing Dr. Huynh and was diagnosed with her highest CDAI score, a

22    27 indicating high disease activity.       (See id. at 1405.)        Just

23    one month later, plaintiff’s CDAI score improved to 23 and she

24    was placed back into the category of “moderate disease activity.”

25    (See id. at 1402.)

26               While this evidence supports plaintiff’s diagnoses of
27    rheumatoid arthritis and chronic fatigue syndrome during the

28    relevant time frame, it does little to confirm her contention
                                          21
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 22 of 35


1     that it was disabling.

2                Plaintiff also saw two sleep specialists regarding her

3     chronic fatigue syndrome immediately before and during the

4     elimination period.     Dr. Malik saw plaintiff three times between

5     December 2016 and July 2017.      In each session, Dr. Malik

6     performed a neurological exam on plaintiff and stated that she

7     was awake, alert, and oriented, that her memory was intact, and

8     that her attention span, concentration, language and fund of

9     knowledge were sufficient.      (See id. at 1028–38.)     Plaintiff’s

10    mean sleep latency results from a sleep study with Dr. Malik had

11    improved to 12.2 minutes as compared to 1.4 minutes when she was

12    tested with Dr. Dahi in 2013.      (See id. at 1057–58.)      When

13    plaintiff saw Dr. Shives in October 2017, Dr. Shives observed

14    plaintiff to be alert and oriented.       (See id. at 928.)     Dr.

15    Shives stated that plaintiff’s Epworth Sleepiness Scale score was

16    19.   (See id. at 926.)    Neither Dr. Malik nor Dr. Shives placed

17    any restrictions or limitations during this period.

18               After the elimination period, plaintiff began treatment

19    with Dr. Dahi again.     In March 2019, Dr. Dahi noted that

20    plaintiff had an Epworth Sleepiness Scale score of 20, that she
21    had an increased Apnea Hypopnea Index of 7.1 events of apnea and

22    hypopnea per sleep hour, diagnosed her again with obstructive

23    sleep apnea, and recommended again that she wear a Continuous

24    Positive Airway Pressure (“CPAP”) device to sleep.          (See id. at

25    1223–24; 1298.)

26               Again, while the observations of Drs. Malik, Shives,
27    and Dahi are also consistent with a diagnosis of rheumatoid

28    arthritis and chronic fatigue syndrome during the relevant time
                                          22
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 23 of 35


1     frame, the totality of the objective medical evidence is

2     insufficient to persuade the court that plaintiff’s condition

3     rendered her disabled under the terms of the Policy.          The court

4     accordingly turns to the subjective evidence, including

5     plaintiff’s symptoms as related to her treating doctors,

6     reviewing consultants, and plan administrators, in evaluating

7     whether plaintiff was capable of performing the regular and

8     substantial duties of her job during the elimination period.

9                2.    Subjective Medical Evidence

10               Courts “have held it unreasonable to reject Plaintiff’s

11    treating/examining physician’s notes of Plaintiff’s self-

12    reporting and subjective observations, or other assertedly

13    ‘subjective’ evidence, where, as here, . . . . the applicable

14    Plan does not restrict the type of evidence that may be used to

15    demonstrate disability.”      Shaw v. Life Ins. Co. of N. Am., 144 F.

16    Supp. 3d 1114, 1128 (C.D. Cal. Nov. 4, 2015.)          As with the

17    objective evidence, the court again places greater emphasis on

18    the subjective medical evidence of plaintiff’s complaints

19    immediately before and during the elimination period.

20               Before and during the elimination period, plaintiff
21    consistently told Dr. Jamison that she suffered from profound

22    fatigue which made it difficult to concentrate at work and that

23    she would fall asleep at work.       (See A.R. at 390–402.)     Dr.

24    Jamison stated that plaintiff’s chronic fatigue has caused her “a

25    significant amount of debility and inability to work.”          (See id.)

26    During the same period, plaintiff also told Dr. Nguyen that her
27    joint tenderness and swelling in her feet and ankles had

28    worsened, that she had increased stiffness in the morning, her
                                          23
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 24 of 35


1     fatigue was worsening, and she was very tired and sleepy during

2     the day.    (See id. at 892–896.)

3                 Plaintiff likewise reported to Dr. Malik that she

4     continued to experienced tiredness during the day, that she would

5     fall asleep at work, that her work was suffering as a result, and

6     that she could not function at work in such a manner.          (See id.

7     1028–38.)    Plaintiff told Dr. Shives that she was experiencing

8     cognitive difficulties, memory loss, word finding difficulties,

9     and a lack of concentration, and continued excessive daytime

10    sleepiness.    (See id. at 925–933.)     Plaintiff also told Dr.

11    Shives that her rheumatoid arthritis pain had worsened but

12    “doesn’t necessarily keep her up at night more.”         (A.R. at 929.)

13                Ultimately, the three doctors who wrote letters in

14    support of plaintiff’s claim for disability, both in the initial

15    review and the appeal, appear to have based their conclusions

16    principally on plaintiff’s self-reported symptoms.

17                Dr. Jamison stated that plaintiff was unable to stay

18    awake for more than two hours at a time on an intermittent basis,

19    and could not operate a computer, manage staff, or operate heavy

20    machinery, but provided no clinical rationale for these
21    restrictions and limitations.       (See id. at 48.)

22                Similarly, during the appeal in 2019, Dr. Dahi opined

23    that plaintiff was disabled, stated that plaintiff had long

24    complained of excessive daytime sleepiness and fatigue, and that

25    she reported that this prevented her from working and that he

26    “had no reason to disbelieve her, as these reports can be related
27    to her medical conditions.”      (See id. at 1298.)     Dr. Dahi stated

28    that “due to hypersomnia, it seems [plaintiff] has a
                                          24
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 25 of 35


1     deterioration in her cognitive function, accounting, etc.”           (Id.

2     at 1620–22.)    Dr. Dahi gave no clinical rationale for how he

3     determined that plaintiff’s cognitive functioning had

4     deteriorated beyond her reports.

5                Dr. Huynh stated during the appeal in 2019 that

6     plaintiff “reported inadequate sleep due to pain” and that

7     plaintiff’s reports of pain were consistent with her examinations

8     and diagnoses.    (Id. at 1280–81.)

9                The credibility of the opinions of physicians and the

10    weight to be accorded to those opinions “turns not only on

11    whether they report subjective complaints or objective evidence

12    of disability, but on (1) the extent of the patient’s treatment

13    history, (2) the doctor’s specialization or lack thereof, and (3)

14    how much detail the doctor provides supporting his or her

15    conclusions.”    See Shaw, 144 F. Supp. 3d at 1129.

16               Dr. Jamison gave no details to support her restrictions

17    and limitations during plaintiff’s initial claim, (A.R. at 46–

18    48), and later opined that she was not qualified to say whether

19    plaintiff was disabled or not.       (Id. at 1282.)    Accordingly, the

20    court gives relatively little weight to her opinion despite the
21    fact that she treated plaintiff consistently throughout the

22    elimination period.     Similarly, Dr. Dahi gave no details to

23    support his opinion that plaintiff’s cognitive functioning had

24    deteriorated, (see id. at 1622.), and this lack of detail

25    likewise counts against his opinion.       The court also gives less

26    weight to Dr. Dahi and Dr. Huynh’s opinions because they were not
27    treating plaintiff during the elimination period.

28               Ultimately, after reviewing the totality of plaintiff’s
                                          25
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 26 of 35


1     medical records, the court is left with scant objective evidence

2     to support plaintiff being disabled under the terms of the Policy

3     during the elimination period.       The medical records which do

4     support plaintiff are based almost entirely on subjective

5     evidence and her self-reported symptoms.

6                The fact that the medical records which support

7     plaintiff’s inability to work are primarily based on self-

8     reported symptoms does not necessarily mean that plaintiff cannot

9     establish that she was disabled under the Policy during the

10    elimination period.     Indeed, the court can imagine a set of

11    circumstances where a plaintiff’s subjective complaints alone

12    could be sufficient to carry the burden of persuasion.          However,

13    “the prospect of receiving disability benefits based on an

14    ailment whose extent is objectively unverifiable provides a

15    strong incentive to falsify or exaggerate . . . assessment of the

16    claimant’s credibility thus becomes exceptionally important in

17    such cases.”    See Shaw, 144 F. Supp. 3d at 1128 (citing Fair v.

18    Bowen, 885 F.2d 597, 602 (9th Cir. 1989).        Therefore, in such

19    circumstances the court must closely scrutinize plaintiff’s

20    activities, conduct, and credibility to determine whether they
21    can be reconciled with the subjective evidence of her disability.

22               3.    Evidence of Plaintiff’s Activities and Credibility

23               Unum argues that plaintiff’s activities during the

24    elimination period are incongruous with the reported severity of

25    her symptoms.    (See Def.’s Opening Trial Br. at 11.)        Unum cites

26    that plaintiff took two lengthy road trips during the elimination
27    period from San Diego to Las Vegas and then to Utah “without any

28    difficulty” according to Dr. Jamison’s contemporaneous notes.
                                          26
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 27 of 35


1     (A.R. at 393.)     Plaintiff also traveled to Grand Teton National

2     Park in July 2017.     (See id. at 88.)    Plaintiff told Unum that

3     the drive to Utah was 12 hours.       (A.R. at 171.)    The court agrees

4     that these actions are inconsistent with plaintiff’s reported

5     symptoms.    If plaintiff were truly unable to stay awake for more

6     than two hours at a time, as Dr. Jamison’s restrictions and

7     limitations state, (A.R. 46–48), it is hard to believe that could

8     have driven such distances without great difficulty.

9                 The fact that plaintiff did not always comply with

10    medical advice, also appears incongruous with the reported

11    severity of her symptoms.      “Courts discredit a plaintiff’s

12    subjective belief that she is disabled if she refuses treatment

13    or is not diligent in following a treatment plan that could

14    alleviate her symptoms.”      See Shaw at 1132.     Failure to comply

15    with treatment plans are “factors to weigh in assessing

16    credibility, and carry more or less weight depending on her

17    diagnosis and her reasons for failing to follow recommended

18    treatments.”     See Shaw, 144 F. Supp. 3d at 1133.6

19                Further, although plaintiff was diagnosed with

20    obstructive sleep apnea by Dr. Dahi in 2013 and he recommended
21    that she be treated with a Continuous Positive Airway Pressure

22
            6   On the other hand, the court does not find that
23    plaintiff’s daily routines after the elimination period which
      involve running a few errands, caring for her grandson a few days
24    a week when he is in school, or attending a cruise for her
      husband’s birthday are “significantly more strenuous than the
25    sedentary staff accounting provision she claims she is unable to
26    perform due principally to fatigue.” (Def.’s Resp. Br. at 7.)
      The Ninth Circuit has established that one does not need to be
27    “utterly incapacitated” in order to be disabled. Vertigan v.
      Halter, 260 F.3d 1044, 1050 (9th Cir. 2001.)
28
                                          27
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 28 of 35


1     (“CPAP”) device, (A.R. at 304), she told Dr. Nguyen in 2015 that

2     she did not use her CPAP because it hurt her nose.          (See id. at

3     900.)   After resuming treatment with Dr. Dahi again in 2019, Dr.

4     Dahi again recommended that plaintiff use her CPAP device to

5     treat her obstructive sleep apnea.       (A.R. at 1224.)     Both Dr.

6     Dahi and Dr. Malik consistently advised plaintiff about proper

7     sleep hygiene (specifically the importance of avoiding caffeine,

8     smoking, and establishing a regular sleep schedule).          (See id. at

9     250; 1028–37).     While plaintiff always denied caffeine use in her

10    visits with Dr. Malik and Dr. Dahi, (see id. at 1028–1037; 1195),

11    she told Dr. Jamison in March 2018 that she was drinking nearly a

12    gallon of coffee every day to keep her blood sugar up even though

13    she was no longer working at that time.        (See id. at 374.)

14    Plaintiff’s behavior in these respects appears to be at odds with

15    the medical advice that she consistently received, and if her

16    condition was as severe as she argues there is no clear rationale

17    in the record for these actions.

18               The record also indicates that plaintiff did not follow

19    up with a referral to a neuropsychologist, participate in a

20    recommended sleep study, or fill prescriptions for recommended
21    medications.     Plaintiff told Unum that she had trouble refilling

22    prescriptions and seeing the recommended doctors because she

23    lacked insurance and could not afford the out of pocket costs,

24    particularly for her rheumatoid arthritis prescription, Orencia.

25    (See Pl.’s Resp. Trial Br. at 7; see A.R. at 1118.)          While this

26    may have been part of the problem, it does not appear to fully
27    explain plaintiff’s lack of compliance with her doctor’s

28    treatment plans.     Plaintiff told Unum that her insurance was
                                          28
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 29 of 35


1     cancelled in May 2018.     (See id. at 952.)     However, when asked by

2     Dr. Nguyen in February 2018 why she had not filled her Orencia

3     prescription from July 2017, plaintiff said it was because she

4     “was out of town and having some problem[s] coordinating with the

5     pharmacy.”    (See id. at 889.)

6                 Plaintiff was also referred to a neuropsychiatrist in

7     December 2017, Dr. Filoteo, for behavioral issues and to be

8     tested for Attention Deficit Disorder (“ADD”), to see if that

9     could be the cause of her complaints of concentration deficit.

10    (See id. at 384).     When plaintiff saw Dr. Jamison in January

11    2019, she requested a new referral to Dr. Filoteo, and explained

12    that although her insurance did authorize her to see him, she had

13    not yet had a chance to do so before she lost her insurance in

14    May 2018.    (See id. at 1458.)    Plaintiff requested a new referral

15    because she had “4 months to file an appeal with long term

16    disability”, (see id. at 1478.), and wanted to “close the gaps”

17    in her care so that she could file the appeal.         (see id. at

18    1475.)   Despite Dr. Jamison giving plaintiff a referral again,

19    plaintiff again did not follow up with Dr. Filoteo or any other

20    neuropsychologist.
21                While the court does not doubt that plaintiff had some

22    issues with her medical insurance, plaintiff also appears to have

23    been less than diligent in following treatment plans that could

24    alleviate her symptoms.      This is not to say that plaintiff should

25    be denied benefits as a sanction for not following medical

26    advice, rather that it casts doubt upon the subjective severity
27    of her condition.     See Shaw, 144 F. Supp. 3d at 1132-1133.

28                In addition, plaintiff’s complaints regarding her
                                          29
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 30 of 35


1     symptoms around the time of the elimination period do not appear

2     entirely consistent with her complaints during the appeals

3     process.   For example, plaintiff told Dr. Shives just after the

4     elimination period that “her rheumatoid arthritis pain is worse

5     at this time but doesn’t necessarily keep her up at night more.”

6     (See id. at 929.)     In her medical records of visits with Dr.

7     Jamison and Dr. Nguyen during the elimination period, plaintiff

8     never reported that she was unable to sleep due to pain from her

9     rheumatoid arthritis.     (See id. at 381–401; 889–99.)

10               Even during the appeal process, after plaintiff had

11    been off of her rheumatoid arthritis medications and was

12    experiencing a flare up of her symptoms, Dr. Nguyen described her

13    pain and fatigue as moderate, and plaintiff did not complain that

14    she could not sleep because of the pain.        (See id. at 1565.)

15    However, only a few months later, plaintiff reported to Dr. Huynh

16    that she “sle[pt] poorly due to her pain.”        (See id. at 1404.)

17    These vacillating explanations cast a negative light on

18    plaintiff’s credibility, particularly since plaintiff was aware

19    that she had a limited time to file an appeal for her long term

20    disability benefits when she began seeing Dr. Huynh. (See id. at
21    1478.)

22               Unum also noted that plaintiff did not report increased

23    medical visits prior to leaving her job in April 2017, (Def.’s

24    Resp. Trial Br. at 8.), or large amounts of sick leave prior to

25    leaving her post as reasons to doubt the severity of plaintiff’s

26    reported symptoms.     (See A.R. at 220; 745.)      Simply because a
27    person’s condition did not worsen during the relevant time

28    period, does not mean that they cannot be disabled.          See Hawkins
                                          30
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 31 of 35


1     v. First Union Corp. Long-Term Disability Plan, 326 F.3d 914, 918

2     (7th Cir. 2003).     However, the fact that plaintiff did not take

3     large amounts of sick leave casts doubt upon her reports to both

4     Unum and Dr. Jamison where she stated she needed to be on long

5     term disability because “she has to call in [sick] so often

6     because she is too tired to work or has to take a nap.”          (See

7     A.R. at 37; 374.)

8                Ultimately, the court finds that plaintiff’s activities

9     during the elimination period, her lack of compliance with

10    treatment plans, the shifting explanations for the lack of

11    compliance that she gave to her treating physicians and Unum, and

12    the differing symptoms she reported during the elimination period

13    and the appeals process are inconsistent with the reported

14    severity of her symptoms and cannot be squared with the

15    subjective medical evidence in the record.

16               4.   Narratives Written by Plaintiff and her Husband

17               In addition to her subjective complaints to her doctors

18    in the medical records, plaintiff included with her appeal a

19    narrative statement concerning her symptoms and an explanation of

20    her various trips during the elimination period in addition to a
21    testimonial letter from her husband.       (See id. at 1283–87.)

22    These letters paint a much more dramatic picture of plaintiff’s

23    condition than her descriptions in the medical records.

24               While the court is obligated to consider this

25    subjective evidence, see Demer v. IBM Corp. LTD Plan, 835 F.3d

26    893, 904–907 (9th Cir. 2016) (abuse of discretion not to consider
27    a claimant’s subjective account of disability), under the

28    circumstances here the court does not find it very persuasive.
                                          31
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 32 of 35


1     See Shaw, 144 F. Supp. 3d at 1135–36 (finding “significant

2     potential for bias” in narratives submitted by a claimant, her

3     friends, and her family and cautioning that “subjective evidence

4     of a disabling condition is inherently less reliable than

5     objective evidence.”)

6                The descriptions in plaintiff’s narrative also at times

7     directly contradict contemporaneous statements plaintiff made to

8     her physicians.    For example, in plaintiff’s 2019 narrative, she

9     writes that her drive to Utah in June 2017 took two days because

10    she had to take frequent breaks and that the drive was “scary”

11    because of “brain fog, fatigue and stiffness.”         (See A.R. at

12    1284.)   In contrast, when plaintiff described the trip Dr.

13    Jamison in June 2017, she stated that she “was able to drive to

14    Las Vegas and then to Utah without any difficulty.”          (Id. at

15    393.)

16               In short, the narratives written by plaintiff and her

17    husband do not compensate for the fact that there is insufficient

18    medical evidence of disability during the elimination period in

19    the record and that plaintiff’s self-reported symptoms were at

20    odds with her actions.
21               5.     Unum Reviewing Physicians

22               The court accords little weight to the opinions of Unum

23    clinical representative/ nurse Stacy Bennett, and Unum’s on-site

24    physicians Dr. Andrea Brown (M.D. Family Medicine), and Dr. Chris

25    Bartlett (M.D. Family Medicine) inasmuch as they conducted paper

26    reviews and never personally examined plaintiff.         See Montour v.
27    Hartford Life & Acc. Ins. Co., 588 F.3d 623, 634 (9th Cir. 2009.)

28    Their relationship to Unum also raises questions as to the
                                          32
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 33 of 35


1     objectivity of their opinions.7      Still, the central issue raised

2     by all of Unum’s reviewers is apparent on the face of the

3     treating physicians reports: the medical records do not provide

4     sufficient information or clinical bases for plaintiff’s

5     limitations and restrictions, and her activities throughout the

6     elimination period are inconsistent with the reported severity of

7     her symptoms.

8                 6.   Negative SSDI Determination
                  Unum contends that the Social Security Administration’s
9
      denial of plaintiff’s disability claim supports their denial of
10
      benefits.    (Def.’s Opening Br. at 28.)      Plaintiff disagrees and
11
      notes that the fact that she was awarded disability benefits by
12
      the State of California supports her claim.         (Plf.’s Resp. Br. at
13
      26.)
14
                  Although the standards used by various disability
15
      benefits programs to determine eligibility vary, the fact that a
16
      claimant is found to be entitled to disability “benefits [under
17

18
             7  To the extent that plaintiff objects to the
19    qualifications of Dr. Bartlett under ERISA, the court notes that
      the requirements of 29 C.F.R. § 2560.503-1(h)(3)(iii) are “not so
20    demanding that it requires plan administrators to require an
      expert specific to every unique condition or disease that a
21    beneficiary may claim.” Salomaa v. Honda Long Term Disability
22    Plan, 542 F. Supp. 2d 1068, 1080 (C.D. Cal. 2008) (overturned on
      other grounds by Salomaa v. Honda Long Term Disability Plan, 642
23    F.3d 666, (9th Cir. 2011)). It appears that Dr. Bartlett has
      appropriate training and experience in the field of medicine
24    involved in this case to review plaintiff’s file for Unum,
      particularly since many of the key medical records Dr. Bartlett
25    reviewed were from plaintiff’s primary care provider, Dr. Jamison
26    (M.D. Internal Medicine.) See also Lee v. Aetna Life & Cas. Ins.
      Co., No. 05-Civ-2960, 2007 WL 1541009, at *5–6 (S.D.N.Y. May 24,
27    2007) (rejecting an argument that an internist was unqualified to
      review the diagnosis of a rheumatologist).
28
                                          33
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 34 of 35


1     one program]. . . suggests that [she] suffers from some

2     limitation on [her] ability to work.       Mossler v. Aetna Life Ins.

3     Co., No. CV 13-01945 SJO (MRWx), 2014 WL 3587511, *16 (C.D. Cal.

4     July 21, 2014).    Thus, the fact that a claimant has qualified for

5     state government disability benefits is properly taken into

6     consideration as evidence of disability but is not determinative.

7     Id.   The converse, however, does not necessarily follow.            The

8     record contains no information as to the reason why plaintiff’s

9     disability benefits application to the Social Security

10    Administration was denied.

11               The Ninth Circuit has emphasized that “in some cases,

12    such as this one, the SSA deploys a more stringent standard for

13    determining disability than does the governing ERISA plan.”            See

14    Montour, 558 F.3d at 635–36.      Specifically to receive Social

15    Security disability benefits, plaintiff had to show that she was

16    “unab[le] to engage in any substantial gainful activity by reason

17    of a [] medically determinable physical or mental impairment. . .

18    which ha[d] lasted or [was] expected to last for [at least] 12

19    months.”   42 U.S.C. §§ 423(d)(1)(A), (d)(5)(A).        Under the

20    Policy, however, plaintiff only had to show that she was unable
21    to perform the material and substantial duties of her regular

22    occupation as a Staff Accountant.        (See A.R. at 134.)

23               Because the bases for both the Social Security

24    Administration’s denial of disability benefits and California’s

25    granting of disability benefits are not apparent from the

26    administrative record, and because this court has to make its own
27    independent determination, the court assigns no weight to either

28    in determining whether plaintiff was disabled during the
                                          34
     Case 2:20-cv-00223-WBS-CKD Document 35 Filed 12/04/20 Page 35 of 35


1     elimination period.8

2           C.    Conclusion

3                 While there can be little doubt that plaintiff suffers

4     from medical conditions that impair her to some degree, there is

5     insufficient evidence to persuade the court that plaintiff was

6     disabled during the elimination period under the terms of her

7     Policy.    See Matthews, 10 F.3d at 680 (“[T]he mere existence of

8     an impairment is insufficient proof of disability.”).          Because

9     plaintiff has not carried her burden to establish by a

10    preponderance of the evidence that she was disabled from

11    performing the material and substantial duties of her regular

12    occupation during the elimination period between April 28, 2017

13    to October 24, 2017, IT IS HEREBY ORDERED that Judgment be

14    entered in favor of defendant Unum Life Insurance Company of

15    America in this action.

16    Dated:     December 3, 2020

17

18

19

20
21

22

23          8   Because the court reviews the evidence de novo to make
      its own findings from the evidence in the record, it does not
24    consider plaintiff’s arguments that Unum erred by not requesting
      a functional capacity evaluation and vocational review or
25    agreeing to an independent medical examination of plaintiff.
26    (Pl.’s Resp. Trial Br. at 22.) Moreover, due to the lapse of
      time before the functional capacity evaluation and vocational
27    review were ordered by plaintiff, neither of them supports a
      finding that plaintiff was disabled during the elimination
28    period.
                                      35
